EXHIBIT 23E DISTRIBUTION AGREEMENT AGREEMENT made as of August 1, 2007 between The Blue Fund Group (the “Company”), having an office at 590 Madison Avenue, 21st Floor, New York, NY 10022, and Foreside Distribution Services, L.P. (“Distributor”), having an office at 100 Summer Street, Boston, Massachusetts 02110. WHEREAS, the Company is an open-end management investment company, organized as a Massachusetts Business Trust and registered with the Securities and Exchange Commission (the “Commission”) under the Investment Company Act of 1940, as amended (the “1940 Act”); WHEREAS, the Distributor is registered as a broker-dealer under the Securities Exchange Act of 1934, as amended (the “1934 Act”) and is a member of the Financial Industry Regulatory Authority (“FINRA”) (the successor organization to the National Association of Securities Dealers, Inc.); and WHEREAS, it is intended that Distributor act as the distributor of the shares of beneficial interest (“Shares”) of each series of the Company, as listed on Schedule A, and such series as are hereafter created (all of the foregoing series individually referred to herein as a “Fund” and collectively as the “Funds”). NOW, THEREFORE, in consideration of the mutual premises and covenants herein set forth, the parties agree as follows: 1.Services as Distributor. 1.1Distributor will act as agent of Company on behalf of each Fund for the distribution of the Shares covered by the registration statement of Company then in effect under the
